 Case 1:19-cr-00576-BMC Document 23 Filed 02/21/20 Page 1 of 1 PageID #: 116



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                               19 Cr. 576 (BMC)
       -against-

                                                               NOTICE OF APPEARANCE
GENARO GARCIA LUNA,

                               Defendant.


To the Clerk of this Court and all parties of record:

               Please enter my appearance as counsel of record, with César de Castro, Esq., for

defendant Genaro Garcia Luna in the above-captioned matter. I certify that I am admitted to

practice in this Court.



Dated: New York, New York
       February 21, 2020



 ____________________________
 Valerie A. Gotlib

 GOTLIB LAW, PLLC
 225 Broadway, Suite 2815
 New York, New York 10007
 (917) 536-8171 (phone)
 valerie@gotliblaw.com

 Attorney for Defendant Genaro Garcia Luna
